                            UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION


TANYA MAYLE,

               Plaintiff,

                                                Case No. 2:18-cv-1770
       v.                                       JUDGE JAMES L. GRAHAM
                                                Chief Magistrate Judge Elizabeth P. Deavers

COMMISSIONER OF SOCIAL
SECURITY,

               Defendant.


                            REPORT AND RECOMMENDATION

       Plaintiff, Tanya Mayle brings this action under 42 U.S.C. § 405(g) for review of a final

decision of the Commissioner of Social Security (“Commissioner”) denying her application for

disability insurance benefits and supplemental security income. This matter is before the United

States Magistrate Judge for a Report and Recommendation on Plaintiff’s Statement of Errors

(ECF No. 10), the Commissioner’s Memorandum in Opposition (ECF No. 15), Plaintiff’s Reply

(ECF No. 16), and the administrative record (ECF No. 16). For the reasons that follow, it is

RECOMMENDED that Plaintiff’s Statement of Errors be OVERRULED and that the

Commissioner’s decision be AFFIRMED.

                                     I.   BACKGROUND

       On September 9, 2015, Plaintiff filed applications for both supplemental security income

and for child’s disability insurance benefits, alleging that she had been disabled since September

24, 1980. (R. at 275–67.) Plaintiff’s applications were denied initially and upon reconsideration.

(R. at 183–91, 195–99.) Plaintiff sought a de novo hearing before an administrative law judge.
(R. at 201–03.) Administrative Law Judge (“ALJ”) Timothy G. Keller held a hearing on

December 5, 3017, at which Plaintiff, who was represented by counsel, appeared and testified.

(R. at 115–32.) On April 9, 2018, the ALJ issued a decision finding that Plaintiff was not

disabled within the meaning of the Social Security Act. (R. at 43–56.) On October 24, 2018, the

Appeals Council denied Plaintiff’s request for review and adopted the ALJ’s decision as the

Commissioner’s final decision. (R. at 1–4.) Plaintiff then timely commenced the instant action.

                         II.     RELEVANT MEDICAL RECORDS1

A.     Steven Meyer, Ph.D.

       On December 30, 2015, Steven Meyer, Ph.D., a psychologist, examined Plaintiff at the

request of the Social Security Administration. (R. at 407.) In assessing her mental status, Dr.

Meyer noted that Plaintiff’s grooming was clean and neat with well-organized thought processes.

(R. at 409.) Plaintiff presented as childlike, shy, withdrawn, and anxious. (Id.) Plaintiff’s affect

was constricted and her prevailing mood was moderately dysphoric and anxious. (Id.) Plaintiff

was alert and oriented to person, place, time and situation and had no difficulty understanding

simple or moderately complex instructions. (Id.)

       Dr. Meyer diagnosed Plaintiff with agoraphobia and personality disorder and assessed a

Global Assessment of Functioning (“GAF”) score of 60. (R. at 410.) Dr. Meyer opined that

Plaintiff has the cognitive capacity to understand, remember, and carryout simple and moderately

complex routine instructions and tasks, with oral and hands-on assistance and supervision as

needed. (Id.) Dr. Meyer further opined that Plaintiff would likely be able to perform adequately

in a setting without strict production requirements. (R. at 411.) Dr. Meyer also opined that if




1
 Additional records from Six County, Inc. (“Six County”) and Allwell Behavioral Health
Services (“Allwell”) are addressed in the analysis section of this decision.
                                                 2
collateral information from other sources is consistent with her presentation today, Plaintiff

would not be able to manage the social demands of a competitive work setting. (Id.) Dr. Meyer

noted that Plaintiff’s functioning appeared in the borderline range on the day of the examination,

but opined that it was unlikely that she would sustain that in a fast-paced or changing setting.

(Id.) According to Dr. Meyer, “[i]f her presentation and self-report are consistent with

information from other sources, it is not expected that she would be able to withstand the stress

of a competitive work setting or the demands to function and make changes independently

without increased symptoms and deterioration.” (Id.)

B.     Nicholaas Dubbeling, Ph.D.

       Nicholaas Dubbeling, Ph.D., conducted psychological evaluations of Plaintiff on October

2, 2017, and November 10, 2017, and administered the WAIS-IV test on the latter date. (R. at

643–47.) Upon examination, Dr. Dubbeling noted that Plaintiff was fairly alert, oriented times

four, and her speech was fluent and slightly slow with normal articulation. (R. at 644.) Plaintiff

was unable to follow proverbs. (Id.) Her remote memory was intact but short-term memory

included only one of four words. (Id.) Arithmetic was fair. (Id.) Dr. Dubbeling disagreed with

Dr. Meyer, stating that Dr. Meyer’s diagnosis of agoraphobia was not accurate. (R. at 646.) Dr.

Dubbeling also stated that Dr. Meyer overestimated Plaintiff’s intellectual functioning but

“totally agree[s]” with Dr. Meyer that “[i]f collateral information from other sources is consistent

with her presentation today, she would not be able to withstand the stress of a competitive work

setting or the demands to function and make changes independently without increased symptoms

and deterioration.” (Id.) Dr. Dubbeling opined that Plaintiff’s “ability for competitive

employment [] is even worse than he [Dr. Meyer] documented. In my opinion, with a reasonable

degree of psychological certainty she is not a suitable candidate for competitive employment.”



                                                 3
(Id.) Dr. Dubbeling went on to assign Plaintiff a GAF score of 30 and diagnosed her with

persistent depressive disorder with early onset, social anxiety disorder, mild intellectual

disability of unknown etiology. (R. at 647.) He noted that Plaintiff felt anxious in social

situations, was dependent upon her aging parents, and was not independent in most areas of daily

living. (Id.)

        In a report dated November 27, 2017, Dr. Dubbeling opined that Plaintiff was “seriously

limited” in the following abilities and aptitudes: remember work-like procedures; understand

and remember very short and simple instructions; carry out very short and simple instructions;

ask simple questions or request assistance; accept instructions and respond appropriately to

criticism from supervisors; get along with co-workers or peers without unduly distracting them

or exhibiting behavioral extremes; and be aware of normal hazards and take appropriate

precautions. (R. at 648.) Dr. Dubbeling also opined that Plaintiff was “unable to meet

competitive standards” in the following abilities and aptitudes: maintain regular attendance and

be punctual within customary, usually strict tolerances; sustain an ordinary routine without

special supervision; make simple work-related decisions; perform at a consistent pace without an

unreasonable number and length of rest periods. (Id.) Dr. Dubbeling further opined that Plaintiff

had “no useful ability to function” in the following abilities and aptitudes: maintain attention for

two hour segment; work in coordination with or proximity to others without being unduly

distracted; and complete a normal workday and workweek without interruptions from

psychologically based symptoms. (Id.)

        In the same report, Dr. Dubbeling opined that Plaintiff was “unable to meet competitive

standards” in her abilities to understand and remember detailed instructions and to carry out

detailed instructions and that she had no useful ability to function in her abilities to set realistic



                                                   4
goals or make plans independently of others and to deal with stress of semiskilled work. (R. at

649.) In explaining these limitations, Dr. Dubbeling stated that Plaintiff has no capacity to

engage in semiskilled and skilled labor due to mild intellectual disability in combination with

social anxiety and depressive disorder. (Id.)

       Dr. Dubbeling also opined that Plaintiff was unable to meet competitive standards in her

ability to maintain socially appropriate behavior and had no useful ability to function in her

abilities to interact appropriately with the general public; to travel to unfamiliar place; and to use

public transportation. (Id.) In explaining these limitations, Dr. Dubbeling stated that they were

primarily due to Plaintiff’s mild intellectual disability, “which precludes her from competitive

employment.” (Id.) In responding to the question whether there were any additional reasons

why Plaintiff would have difficulty working at a regular job on a sustained basis, Dr. Dubbeling

opined that, “generally speaking, . . . she has no capacity for competitive employment of any

nature, unskilled or skilled labor.” (Id.) Dr. Dubbeling went on to opine that Plaintiff would be

absent from work more than four days per month. (Id.)

D.     State agency review

       On January 13, 2016, Kristen Haskins, Psy.D., state-agency psychologist, reviewed

Plaintiff’s medical record. (R. at 139–43, 152–56.) Dr. Haskins determined that Plaintiff had the

medically determinable impairments of anxiety and personality disorders. (R. at 139–40, 152.)

Dr. Haskins found that Plaintiff was moderately limited in her ability to understand and

remember detailed instructions. (R. at 141–42, 154.) Dr. Haskins estimated that Plaintiff had

average to borderline intellectual functions and that she was able to follow conversation as well

as remember and understand to carry out simple to moderately complex instructions in a work

setting. (R. at 142, 154.) Dr. Haskins also determined that Plaintiff was moderately limited in



                                                  5
her ability to complete a normal workday and workweek without interruptions from

psychologically based symptoms and to perform at a consistent pace without an unreasonable

number and length of rest periods. (R. at 142, 155.) Dr. Haskins explained this limitation as

follows:

       Her symptoms may increase when she perceives tasks to be difficult. Claimant
       would need work area separate from others to enhance focus where claimant would
       receive intermittent supervision to ensure claimant is working towards desired
       production and quality goals. Claimant would need occasional flexibility with
       changing scheduled shifts and breaks when experiencing increased periods of
       symptoms[.]

(R. at 142, 155.) Dr. Haskins went on to opine that Plaintiff was not significantly limited in her

ability to maintain socially appropriate behavior and to adhere to basic standards of neatness and

cleanliness, explaining as follows:

       She has anxiety of being around groups of people. She is able to be around family
       and has had friends. She maintains the ability to work in an environment with
       minimal and superficial interactions with coworkers and supervisors. She cannot
       work in a setting requiring more than rare superficial interactions with the public.

(R. at 143, 155.) According to Dr. Haskins, Plaintiff “would need major changes to a set work

routine explained in advance and slowly implemented to allow claimant time to the new

expectations[.]” (R. at 143, 156.) Finally, Dr. Haskins explained Plaintiff’s mental residual

functional capacity (“RFC”) as follows:

       She has a history of social anxiety with current diagnosis of agoraphobia and
       personality disorder. She reports anxiety since childhood. She is able to leave her
       home, but typically chooses to stay home. She denies current panic attacks, but
       presents as tense and anxious at times. She recently started counseling and
       medication for treatment-- with some reported improvements in symptoms.

(R. at 143, 156.)

       On March 23, 2016, Patricia Kirwin, Ph.D., reviewed the medical record upon

reconsideration. (R. at 165–66, 168–70, 177–78.) Dr. Kirwin agreed with many of the



                                                 6
limitations found by Dr. Haskins. (Id.) Dr. Kirwin agreed with Dr. Haskins that Plaintiff was

moderately limited in her ability to complete a normal workday and workweek without

interruptions from psychologically based symptoms and to perform at a consistent pace without

an unreasonable number and length of rest periods and added that Plaintiff was “able to perform

1 – 3 step tasks w/ no high pace or high production quotas.” (R. at 169.) As to her mental RFC,

Dr. Kirwin also added the following: “On recon, Clmt reported that she has not had any changes

to her conditions. She said that there has not been any worsening and that they are the same.

Clmt reported that she has the same limitations @ Claims communication created 2/23/16.” (R.

at 170.)

                           III.    ADMINISTRATIVE DECISION

       On April 9, 2018, the ALJ issued his decision. (R. at 43–56.) At step one of the

sequential evaluation process,2 the ALJ found that Plaintiff had had not engaged in substantially

gainful activity since his alleged onset date of September 24, 1980. (R. at 45.)




2
  Social Security Regulations require ALJs to resolve a disability claim through a five-step
sequential evaluation of the evidence. See 20 C.F.R. § 404.1520(a)(4). Although a dispositive
finding at any step terminates the ALJ’s review, see Colvin v. Barnhart, 475 F.3d 727, 730 (6th
Cir. 2007), if fully considered, the sequential review considers and answers five questions:

       1.      Is the claimant engaged in substantial gainful activity?
       2.      Does the claimant suffer from one or more severe impairments?
       3.      Do the claimant’s severe impairments, alone or in combination, meet or
               equal the criteria of an impairment set forth in the Commissioner’s Listing of
               Impairments, 20 C.F.R. Subpart P, Appendix 1?
       4.      Considering the claimant’s residual functional capacity, can the claimant
               perform his or her past relevant work?
       5.      Considering the claimant’s age, education, past work experience, and residual
               functional capacity, can the claimant perform other work available in the national
               economy?

See 20 C.F.R. § 404.1520(a)(4); see also Henley v. Astrue, 573 F.3d 263, 264 (6th Cir. 2009);
Foster v. Halter, 279 F.3d 348, 354 (6th Cir. 2001).
                                                7
        At step two, the ALJ concluded that Plaintiff had the following severe impairment:

anxiety disorder. (Id.)

        At step three of the sequential process, the ALJ concluded that that Plaintiff did not have

an impairment or combination of impairments that met or medically equaled one of the listed

impairments described in 20 C.F.R. Part 404, Subpart P, Appendix 1. (R. at 46.) At step four,

the ALJ assessed Plaintiff’s RFC as follows:

        After careful consideration of the entire record, the undersigned finds that the
        claimant has the residual functional capacity to perform a full range of work at all
        exertional levels but with the following nonexertional limitations: the claimant can
        understand, remember, and carry out simple, repetitive tasks; is able to respond
        appropriately to coworkers and supervisors; in a task oriented setting with no public
        contact, and occasional contact with coworkers. Furthermore, the claimant is able
        to adapt to simple changes and avoid hazards, in a settlement without strict
        production quotas.

(R. at 47–48.) In reaching this determination, the ALJ accorded “some weight” to the opinions

of the state agency psychologists, Drs. Haskins and Kirwin. (R. at 52.) The ALJ generally

agreed with and found that Plaintiff was capable of simple, repetitive tasks, but found no support

in the record for a required separate work area, additional supervisions, additional flexibility

regarding shifts or breaks, or noted advanced explanation of and adjustment time for changes in

work routine. (Id.) The ALJ also accorded “some weight” to the opinion of Dr. Meyer. (Id.)

While the ALJ agreed that Plaintiff has the cognitive capacity to understand, remember and

carryout simple and moderately complex, routine instructions and tasks in a setting without strict

production requirements, he found the remaining portions of Dr. Meyer’s opinions were not

supported. (R. at 53.) The ALJ assigned “little weight,” however, to Dr. Dubbeling’s opinion.

(Id.)




                                                  8
       Relying on the VE’s testimony, the ALJ determined that Plaintiff can perform jobs that

exist in significant numbers in the national economy. (R. at 54.) He therefore concluded that

Plaintiff was not disabled under the Social Security Act. (R. at 55–56.)

                                IV.    STANDARD OF REVIEW

        When reviewing a case under the Social Security Act, the Court “must affirm the

Commissioner’s decision if it ‘is supported by substantial evidence and was made pursuant to

proper legal standards.’” Rabbers v. Comm’r of Soc. Sec., 582 F.3d 647, 651 (6th Cir. 2009)

(quoting Rogers v. Comm’r of Soc. Sec., 486 F.3d 234, 241 (6th Cir. 2007)); see also 42 U.S.C. §

405(g) (“[t]he findings of the Commissioner of Social Security as to any fact, if supported by

substantial evidence, shall be conclusive . . . .”). Under this standard, “substantial evidence is

defined as ‘more than a scintilla of evidence but less than a preponderance; it is such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.’” Rogers, 486

F.3d at 241 (quoting Cutlip v. Sec’y of Health & Hum. Servs., 25 F.3d 284, 286 (6th Cir. 1994)).

       Although the substantial evidence standard is deferential, it is not trivial. The Court must

“‘take into account whatever in the record fairly detracts from [the] weight’” of the

Commissioner’s decision. TNS, Inc. v. NLRB, 296 F.3d 384, 395 (6th Cir. 2002) (quoting

Universal Camera Corp. v. NLRB, 340 U.S. 474, 487 (1951)). Nevertheless, “if substantial

evidence supports the ALJ’s decision, this Court defers to that finding ‘even if there is

substantial evidence in the record that would have supported an opposite conclusion.’” Blakley

v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009) (quoting Key v. Callahan, 109 F.3d

270, 273 (6th Cir. 1997)). Finally, even if the ALJ’s decision meets the substantial evidence

standard, “‘a decision of the Commissioner will not be upheld where the SSA fails to follow its

own regulations and where that error prejudices a claimant on the merits or deprives the claimant



                                                  9
of a substantial right.’” Rabbers, 582 F.3d at 651 (quoting Bowen v. Comm’r of Soc. Sec., 478

F.3d 742, 746 (6th Cir. 2007)).

                                         V.   ANALYSIS

       Plaintiff advances one contention of error. Plaintiff asserts that the ALJ erred by not

incorporating relevant mental limitations in his RFC determination, resulting in a deficient RFC

that does not adequately address Plaintiff’s limitations. In so arguing, Plaintiff contends that the

ALJ failed to properly evaluate the mental health opinion evidence of record.

A.     ALJ’s Evaluation of the Medical Evidence

       In evaluating a claimant’s case, the ALJ must consider all medical opinions that she

receives. 20 C.F.R. § 416.927(c). Medical opinions include any “statements from physicians

and psychologists or other acceptable medical sources that reflect judgments about the nature

and severity of your impairment(s), including your symptoms, diagnosis and prognosis, what you

can still do despite impairment(s), and your physical or mental restrictions.” 20 C.F.R. §

416.927(a)(2). Here, Drs. Dubbeling and Meyer are nontreating sources. See Smith v. Comm’r

of Social Sec., 482 F.3d 873, 875 (6th Cir. 2007) (“A ‘nontreating source’ (but examining

source) has examined the [plaintiff] ‘but does not have, or did not have, an ongoing treatment

relationship with’ her.”) (citing 20 C.F.R. § 404.1502.) Although an examining source’s opinion

is generally is entitled to greater weight than the opinion of a non-examining source, 20 C.F.R. §

416.927(c)(1), an ALJ may reject an opinion if it is inconsistent with the record evidence. 20

C.F.R. § 416.927(c)(4); Gant v. Comm’r of Soc. Sec., 372 F. App’x 582, 585 (6th Cir. 2010).

       Finally, the Commissioner reserves the power to decide certain issues, such as a

claimant’s residual functional capacity. 20 C.F.R. § 404.1527(d). Although the ALJ will

consider opinions of treating physicians “on the nature and severity of your impairment(s),”



                                                 10
opinions on issues reserved to the Commissioner are generally not entitled to special

significance. 20 C.F.R. § 404.1527(d); Bass v. McMahon, 499 F.3d 506, 511 (6th Cir. 2007).

       1.      Dr. Dubbeling

       The ALJ considered Dr. Dubbeling’s opinion regarding Plaintiff’s intellectual

functioning and impairments, but assigned it “little weight[,]” reasoning as follows:

       The undersigned has also considered the opinion of Dr. Dubbeling, who opined that
       the Claimant’s current intellectual functioning is within the intellectual disability,
       mild range, and that her scores preclude her from competitive employment, without
       consideration of depression or social anxiety, and that the claimant is not a suitable
       candidate for competitive employment, and diagnosed the claimant with persistent
       depressive disorder with early onset, social anxiety disorder, mild intellectual
       disability (of unknown etiology), and a GAF of 30 (Exhibit 13F, pages 4-5). The
       undersigned assigns this opinion little weight. With regards to Dr. Dubbeling’s
       assessment of the presence of an intellectual disability, the undersigned assigned
       this little weight. Firstly, none of the claimant’s relevant IQ scores fell within the
       sub 70 range generally associated with significantly sub average general intellectual
       functioning. Furthermore, Dr. Dubbeling’s opinion fails to identify objective
       evidence of significant deficits in current adaptive functioning nor manifestation of
       the disorder before age 22. Rather, the claimant was able to complete her academic
       course work in high school, although did not obtain a diploma due to standardized
       testing requirements, was able to obtain a driver’s license, has been able to
       meaningful participate in her care, and has been able to provide care to some degree
       to her ailing parents with whom she lives. With regard to the commentary on the
       claimant’s ability to work, the undersigned finds that this opinion is conclusory,
       providing very little explanation of the evidence relied on in forming the opinion,
       and intrudes on issues which are reserved to Commissioner and therefore cannot be
       given special significance.

(R. at 53.) Plaintiff complains that the ALJ “completely failed to provide any explanation to

support his decision” to discount Dr. Dubbeling’s opinion as conclusory, noting that Dr.

Dubbeling personally examined Plaintiff on two occasions, reviewed and evaluated consultative

opinions, including agreeing with Dr. Meyer’s opinion that Plaintiff would not be a suitable

candidate for competitive employment. (ECF No. 10 at 11–12.)

       Plaintiff’s argument is not well taken. As a preliminary matter, the ALJ reasonably

discounted Dr. Dubbeling’s finding that Plaintiff had an intellectual disability where none of

                                                11
Plaintiff’s relevant IQ scores fell within the sub-70 range, which is generally associated with

significantly sub average general intellectual functioning. 20 C.F.R. pt. 404, subpt. P, app. 1, §

12.05; cf. Smith v. Comm’r of Soc. Sec., No. 13–12759, 2015 WL 899207, at *18 (E.D. Mich.

Mar. 3, 2015) (“Even assuming plaintiff’s valid IQ scores below 70, the undersigned notes that a

low IQ score, in itself, is not evidence of “subaverage intellectual functioning or deficits in his

adaptive functioning during [plaintiff’s] developmental period.’”) (quoting Turner v. Comm’r of

Soc. Sec., 381 F. App’x 488, 491–92 (6th Cir. 2010)).

       In addition, the ALJ explained that he found Dr. Dubbeling’s commentary about

Plaintiff’s ability to work conclusory because Dr. Dubbeling provided little explanation of the

evidence underlying this opinion. (R. at 53.) A review of Dr. Dubbeling’s commentary supports

the ALJ’s assessment, including that Dr. Dubbeling failed to specify clinical evidence to support

his findings. (R. at 646.) Regardless, the ALJ properly went on to find that Dr. Dubbeling’s

opinion that Plaintiff “is not a suitable candidate for competitive employment” intrudes on an

issue reserved for the Commissioner. (Id.). Accordingly, the ALJ is not required to give this

opinion any particular weight. 20 C.F.R. § 404.1527(d); SSR 96–5p, 1996 WL 374183, at *5

(1996) (“Medical sources often offer opinions about whether an individual ... is ‘disabled’ or

‘unable to work[.]’ . . . Because these are administrative findings that may determine whether

an individual is disabled, they are reserved to the Commissioner.”); Bass, 499 F.3d at 511

(holding that the ALJ properly rejected a treating source’s opinion that the claimant was disabled

because such a determination was reserved to the Commissioner); Smith v. Comm’r of Soc. Sec.,

No. 3:18CV622, 2019 WL 764792, at *7 (N.D. Ohio Feb. 21, 2019) (finding that because “the

issue of disability is a legal, not a medical issue” and reserved to the Commissioner, “opinions on

the ultimate issue of disability, regardless of their source, are not entitled to any particular weight



                                                  12
or deference”) (citations omitted).

       Plaintiff nevertheless insists that the ALJ erred in discrediting Dr. Dubbeling’s opinion

(and the opinions of Dr. Meyer and the state agency psychologists) because “the opinions share

striking similarities with respect to specific functional limitations.” (ECF No. 10 at 12.)

However, “if substantial evidence supports the ALJ’s decision, this Court defers to that finding

‘even if there is substantial evidence in the record that would have supported an opposite

conclusion.’” Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 406 (6th Cir. 2009) (quoting Key v.

Callahan, 109 F.3d 270, 273 (6th Cir. 1997)). For these reasons, the Court finds that the ALJ did

not err in his consideration of Dr. Dubbeling’s opinion.

       2.      Dr. Meyer

       The ALJ considered Dr. Meyer’s opinion and assigned it “some weight[,]” reasoning as

follows:

       The undersigned has also considered the opinion of the consultative psychological
       examiner Dr. Meyer, who opined that: the claimant has the cognitive capacity to
       understand, remember, and carryout simple and moderately complex, routine
       instructions and tasks, with oral and hands-on assistance and supervision as needed;
       would likely be able to perform adequately in a setting without strict production
       requirements; indicated that if collateral information from other sources is
       consistent with her presentation today, she would not be able to manage the social
       demands of a competitive work setting; and if her presentation and self-report are
       consistent with information from other sources, would not be able to withstand the
       stress of a competitive work setting or the demands to function and make changes
       independently without increased symptoms and deterioration (Exhibit 5F, pages 4-
       5). The undersigned has assigned this opinion some weight. While the undersigned
       agrees that the claimant has the cognitive capacity to understand, remember, and
       carryout simple and moderately complex, routine instructions and tasks in a setting
       without strict production requirements, the remaining portions of Dr. Meyer’s
       opinions are not supported. Indeed, Dr. Meyer himself qualifies these portions with
       the statement “that if collateral information from other sources is consistent with
       her presentation today.” As discussed above however, the claimant’s objective
       treatment record does not support the level of dysfunction Dr. Meyer noted.
       Consistently, the claimant’s mental status examinations were devoid of positive
       findings, with anxiety symptomology consistently improving with medication and
       therapy. The claimant’s own testimony notes that she is able to provide care in the

                                                 13
       form of cooking and cleaning to her ailing parents, in addition to managing her own
       personal needs. There is no evidence of any decompensation or emergency
       treatment related to increased stress or her underlying anxiety disorder.
       Additionally, the undersigned notes that both State agency psychological
       consultants considered Dr. Meyer’s opinion an overestimation of the severity of the
       claimant’s restrictions/limitations based only on a snapshot of the claimant’s
       functioning (Exhibits 1A; 2A: 5A; 6A).

(R. at 52–53.) Plaintiff complains that the ALJ found that the record did not support Dr. Meyer’s

functional limitations, arguing that the mental health records contain consistent findings

supporting his opinions. (ECF No. 10 at 9–10.)

       The Sixth Circuit has held that a doctor’s conclusion may be properly rejected when it is

“inconsistent with the substantial evidence in the record indicating otherwise.” Warner v.

Comm’r of Soc. Sec., 375 F.3d 387, 391 (6th Cir. 2004). Furthermore, the Sixth Circuit has also

held that it “generally defers to an ALJ’s decision to give more weight to the opinion of one

physician than another where, as here, the ALJ’s decision is supported by evidence that the

rejected opinion is inconsistent with the other medical evidence in the record.” Cox v. Comm’r

of Soc. Sec., 295 F. App’x 27, 35 (6th Cir. 2008) (citations omitted).

       Here, substantial evidence supports the ALJ’s detailed analysis of Dr. Meyer’s opinion.

For example, the ALJ noted that Dr. Meyer himself qualified his opinion when stating “that if

collateral information from other sources is consistent with her presentation today.” (R. at 53.)

The ALJ’s consideration of the record and discussion provides substantial evidence to support

his decision that other evidence was not consistent with or did not support the level of

dysfunction noted by Dr. Meyer. See 20 C.F.R. § 404.1527(c)(4) (providing that “the more

consistent a medical opinion is with the record as a whole, the more weight” it is given). For

example, the record supports ALJ’s explanation that Plaintiff’s mental status examinations did

not reflect positive findings or were otherwise unremarkable. (See, e.g., R. at 48–51, 408–09,



                                                14
359–60, 368–69, 403–04, 436–37; 503–04, 538–39, 558, 574–80, 597–600, 635–37.) Similarly,

the ALJ’s finding that Plaintiff’s symptoms of anxiety improved with medication and therapy is

supported by the record evidence. (R. at 48–51, 498, 521, 570, 572–74, 580, 584, 592, 595, 603,

616, 618–19, 624, 632, 641.) It was reasonable for the ALJ to consider that Plaintiff’s condition

improved after taking prescribed medication. See Smith v. Comm’r of Soc. Sec. Admin., 564 F.

App’x 758, 763 (6th Cir. 2014) (finding that improvement after taking prescribed medication

supports a denial of disability benefits) (citing Hardaway v. Sec’y, 823 F.2d 922, 927 (6th Cir.

1987)). The ALJ also reasonably considered Plaintiff’s testimony that she is able to provide care

in the form of cooking and cleaning to her ailing parents, in addition to managing her own

personal needs, when deciding what weight to assign to Dr. Meyer’s opinion. See Swanson v.

Berryhill, No. 6:17-183-DCR, 2018 WL 813579, at *4 (E.D. Ky. Feb. 9, 2018) (finding that the

plaintiff’s statements about his daily activities “undermine his assertions that he is disabled”). In

sum, substantial evidence supports the ALJ’s detailed reasons for discounting portions of Dr.

Meyer’s opinions. Stiltner v. Comm’r of Soc. Sec., 244 F. App’x 685, 690 (6th Cir. 2007) (“The

ALJ did not summarily dismiss [the doctor’s] opinion. Rather, the ALJ detailed at substantial

length why he found it lacking compared with the other evidence. This is all that we require

when reviewing an administrative law judge's decision for compliance with 20 C.F.R. §

404.1527(d)(2)’s reasons-giving requirement.”).

       Finally, while Plaintiff points to contrary evidence in the record, the undersigned finds

for the reasons previously stated that substantial evidence supports the ALJ’s assessment of Dr.

Meyer’s opinion and the court must defer to that finding even if there is substantial evidence

supporting an opposite conclusion. Blakley, 581 F.3d at 406; cf. Schmiedebusch v. Comm’r of

Soc. Sec., 536 F. App’x 637, 649 (6th Cir. 2013) (“The ALJ retains a ‘zone of choice’ in



                                                 15
deciding whether to credit conflicting evidence.”). For these reasons, the undersigned finds that

the ALJ did not err in his consideration of Dr. Meyer’s opinion.

B.     Weight Assigned to State Agency Psychologists

       The ALJ considered the opinions of the state agency psychologists, Drs. Haskins and

Kirwin, and assigned them “some weight,” reasoning as follows:

       As for the opinion evidence, the undersigned has considered the State agency
       psychological consultant assessments. Initially, State agency psychological
       consultant Dr. Haskins indicated there was insufficient evidence to evaluate the
       claimant’s child disability benefit portion of her application, but with respect to the
       Title 16 portion, indicated the claimant is able to follow conversation as well as
       remember and understand to carry out simple to moderately complex instruction in
       a work setting, would need a work area separate from others to enhance focus where
       the claimant would receive intermittent supervision to ensure the claimant is
       working towards desired production and quality goals, would need occasional
       flexibility with changing scheduled shifts and breaks when experiencing increased
       periods of symptoms, in an environment with minimal and superficial interaction
       with coworkers and supervisors, cannot work in a setting requiring more than rare,
       superficial interaction with the public, and would need major changes to a set work
       routine explained in advance and slowly implemented to allow the claimant time to
       adjust to the new expectations (Exhibits 1A; 2A). At reconsideration, State agency
       psychological consultant Dr. Kirwin generally affirmed Dr. Haskins’ initial
       assessment but specified that indicated that [sic] the claimant is able to perform 1-
       3 step tasks with, no high pace or high production quotas (Exhibits 5A; 6A). The
       undersigned has assigned these opinions some weight. While the undersigned
       generally agrees with and has found the claimant capable of simple, repetitive tasks,
       the undersigned finds no support in the record for a required separate work area,
       additional supervisions, additional flexibility regarding shifts or breaks, or noted
       advanced explanation of and adjustment time for changes in work routine. While
       the claimant has been treated for anxiety with a history of difficulty with
       interaction, the record shows that the claimant has improved with her treatment,
       including being able to go out with some regularity with her friend and group
       members, as well as adequately adjust to changes in treatment providers with no
       significant disruptions in the claimant’s participation with treatment or care.
       Additionally the undersigned notes that terms like “minimal,” “superficial,” and
       “rare” with respect to the various social function limitations are nonspecific
       qualifying terms that do not adequately describe function consistent with applicable
       policy and/or regulation nor usefully convey the extent of the claimant’s
       limitations. Therefore, these portions of the opinions have been given only some
       weight and modified as reflected in the residual functional capacity assessed above.




                                                 16
(R. at 52.) Plaintiff takes issue with the ALJ’s finding that there was no support in the record for

“functional limitations of a separate work area, additional supervision, flexibility with shifts and

breaks, and advance explanation and adjustment time for changes in work routine.” (ECF No. 10

at 9.)

         The ALJ’s decision to reject certain limitations is supported by substantial evidence. The

ALJ may give the opinions of non-examining State agency doctors weight “only insofar as they

are supported by evidence in the case record.” SSR 96-6p. As set forth above, the ALJ observed

that Plaintiff’s anxiety had improved with treatment, resulting in her going out with some

regularity with a friend and group member. (R. at 52; see also R. at 48–51, 498, 521, 570, 572–

74, 580, 584, 592, 595, 603, 616, 618–19, 624, 632, 641.) As previously discussed, it was

reasonable for the ALJ to consider that Plaintiff’s condition improved after taking prescribed

medication. See Smith, 564 F. App’x at 763.

         Plaintiff further complains that the ALJ “discredited the opinions by cursorily mentioned

some favorably-selected evidence and ultimately concluding that the record showed

improvement in Ms. Mayle’s treatment.” (ECF No. 10 at 9.) Essentially, Plaintiff argues that

the ALJ should have weighed the evidence differently. Yet, it is “[a]dministrative law judges

[who] are responsible for reviewing the evidence and making administrative findings of fact and

conclusions of law[.]” 20 C.F.R. § 404.1513a(b); see also Schmiedebusch, 536 F. App’x at 649.

To the extent that Plaintiff accuses the ALJ of “cherry picking” evidence, such an allegation “is

seldom successful because crediting it would require a court to re-weigh record evidence.”

DeLong v. Comm’r of Soc. Sec. Admin., 748 F.3d 723, 726 (6th Cir. 2014); see also White v.

Comm’r of Soc. Sec., 572 F.3d 272, 284 (6th Cir. 2009) (“[W]e see little indication that the ALJ




                                                 17
improperly cherry picked evidence; the same process can be described more neutrally as

weighing the evidence.”).

       For all these reasons, the undersigned finds that the ALJ did not err in his consideration

of the state agency psychologists’ opinions. Cf. Miller v. Comm’r of Soc. Sec., No. 1:16-cv-

1121, 2018 WL 526553, at *6 (S.D. Ohio Jan. 23, 2018) (“Because the ALJ only partially

credited the state agency psychologists’ assessments, the ALJ did not err to the extent he omitted

a restriction on superficial interaction from the RFC finding.”), recommendation adopted by

2018 WL 1532527 (S.D. Ohio, Mar. 29, 2018).

C.     RFC

       Finally, Plaintiff contends that the ALJ’s improper evaluation of the opinion evidence

was more than harmless error because it resulted in an inaccurate RFC. (ECF No. 10 at 14.)

       A plaintiff’s RFC “is defined as the most a [plaintiff] can still do despite the physical and

mental limitations resulting from her impairments.” Poe v. Comm’r of Soc. Sec., 342 F. App’x

149, 155 (6th Cir. 2009); see also 20 C.F.R. §§ 404.1545(a), 416.945(a). The determination of

RFC is an issue reserved to the Commissioner. 20 C.F.R. §§ 404.1527(e), 416.927(e).

Nevertheless, substantial evidence must support the Commissioner’s RFC finding. Berry v.

Astrue, No. 1:09CV000411, 2010 WL 3730983, at *8 (S.D. Ohio June 18, 2010). When

considering the medical evidence and calculating the RFC, “‘ALJs must not succumb to the

temptation to play doctor and make their own independent medical findings.’” Simpson v.

Comm’r of Soc. Sec., 344 F. App’x 181, 194 (6th Cir. 2009) (quoting Rohan v. Chater, 98 F.3d

966, 970 (7th Cir. 1996)); see also Isaacs v. Astrue, No. 1:08–CV–00828, 2009 WL 3672060, at

*10 (S.D. Ohio Nov. 4, 2009) (holding that an “ALJ may not interpret raw medical data in

functional terms”) (internal quotations omitted).



                                                18
       An ALJ is required to explain how the evidence supports the limitations that he or she set

forth in the claimant’s RFC:

       The RFC assessment must include a narrative discussion describing how the
       evidence supports each conclusion, citing specific medical facts (e.g., laboratory
       findings) and nonmedical evidence (e.g., daily activities, observations).        In
       assessing RFC, the adjudicator must discuss the individual’s ability to perform
       sustained work activities in an ordinary work setting on a regular and continuing
       basis (i.e., 8 hours a day, for 5 days a week, or an equivalent work schedule), and
       describe the maximum amount of each work-related activity the individual can
       perform based on the evidence available in the case record. The adjudicator must
       also explain how any material inconsistencies or ambiguities in the evidence in the
       case record were considered and resolved.

S.S.R. 96–8p, 1996 WL 374184, at *6–7 (internal footnote omitted).

       Plaintiff bears the burden of providing the necessary medical evidence to demonstrate her

impairments cause functional limitations resulting in disability. 20 C.F.R. §404.1512(c). Where

the ALJ has properly considered Plaintiff’s evidence and substantial evidence supports the ALJ’s

conclusion, “this Court will defer to that finding even if there is substantial evidence in the

record that would have supported an opposite conclusion.” Longworth v. Comm’r of Soc. Sec.,

402 F.3d 591, 595 (6th Cir. 2005.)

       Here, Plaintiff argues the state agency psychologists and Drs. Meyer and Dubbeling all

opined Plaintiff would benefit from a separate work area and additional supervision, which were

not included in the RFC. (ECF No. 10 at 14.) However, the ALJ specifically considered and

found no support in the record for these limitations. (R. at 52.) For the reasons previously

discussed, substantial evidence supports the ALJ’s assessment and the Court must defer to it.

Longworth, 402 F.3d at 595.

       Plaintiff goes on to insist that the RFC should have included additional limitations. (ECF

No. 10 at 15–16.) While Plaintiff may have preferred a different RFC than the one determined

by the ALJ, the ALJ thoroughly explained the bases for his determination, which enjoys

                                                 19
substantial support in the record. Schmiedebusch, 536 F. App’x at 649; Felisky v. Bowen, 35

F.3d 1027, 1035 (6th Cir. 1994) (“The substantial evidence standard presupposes that there is a

‘zone of choice’ within which the Secretary may proceed without interference from the courts. If

the Secretary’s decision is supported by substantial evidence, a reviewing court must affirm.”).

                                      VI.   CONCLUSION

       In sum, from a review of the record as a whole, the Undersigned concludes that

substantial evidence supports the ALJ’s decision denying benefits. Based on the foregoing, it is

therefore RECOMMENDED that Plaintiff’s Statement of Errors be OVERRULED and that the

Commissioner’s decision be AFFIRMED.

                          VIII.    PROCEDURE ON OBJECTIONS

       If any party seeks review by the District Judge of this Report and Recommendation, that

party may, within fourteen (14) days, file and serve on all parties objections to the Report and

Recommendation, specifically designating this Report and Recommendation, and the part in

question, as well as the basis for objection. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).

Response to objections must be filed within fourteen (14) days after being served with a copy.

Fed. R. Civ. P. 72(b).

       The parties are specifically advised that the failure to object to the Report and

Recommendation will result in a waiver of the right to de novo review by the District Judge and

waiver of the right to appeal the judgment of the District Court. See, e.g., Pfahler v. Nat’l Latex

Prod. Co., 517 F.3d 816, 829 (6th Cir. 2007) (holding that “failure to object to the magistrate

judge’s recommendations constituted a waiver of [the defendant’s] ability to appeal the district

court’s ruling”); United States v. Sullivan, 431 F.3d 976, 984 (6th Cir. 2005) (holding that




                                                20
defendant waived appeal of district court’s denial of pretrial motion by failing to timely object to

magistrate judge’s report and recommendation). Even when timely objections are filed,

appellate review of issues not raised in those objections is waived. Robert v. Tesson, 507 F.3d

981, 994 (6th Cir. 2007) (“[A] general objection to a magistrate judge’s report, which fails to

specify the issues of contention, does not suffice to preserve an issue for appeal . . . .”) (citation

omitted).



Date: February 18, 2020                         s/ Elizabeth A. Preston Deavers _______
                                                ELIZABETH A. PRESTON DEAVERS
                                                CHIEF UNITED STATES MAGISTRATE JUDGE




                                                  21
